DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
The term “sufficient” in claim 9, line 5 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim is therefore indefinite.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 9-11, 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al. 2,656,801. 

Independent Claim 1: Hansen discloses a row unit for a high-speed agricultural seeder, said row unit configured to dispense matter into soil while traveling in a forward direction across the ground, said row unit comprising: 
a leading system including an opener (89) and a dispenser (44, 90); 
a trailing system at least substantially disposed aft of the leading system, said trailing system including a leveler (101) and a packer (63); 
a primary force generator (col. 1, ln. 52-col. 2, ln. 3; col. 4, lns. 20-28, 40-42; 48-68; col. 12, lns. 6-10; 25-37) configured to a generate a primary force (specifically col. 12, lns. 25-37 and Ferguson 2,118,180 incorporated by reference); and 
a packer force adjustment system (col. 12, lns. 44-46) configured to generate a packer adjustment force, 
said opener configured to create a trench in the ground by displacing the soil, 
said dispenser configured to thereafter dispense the matter into the trench, 
said leveler configured to direct displaced soil back into the trench to cover the matter,
said packer configured to thereafter traverse and compact soil within in the trench, 
said primary force being distributed through the leading system (via rigid connection to 39, 88) and the trailing system (via 45 and 64 which is attached to 45 at 66, 68, 69), such that an opener force portion of the primary force is transferred to the opener and a trailing force portion of the primary force is transferred the trailing system, 
said trailing force portion including a leveler force portion (the force directed to 45/101) that is transferred to the leveler (101) and a packer force portion (the rest of the force directed 45/ 64/63) that is transferred to the packer (63), 
said packer adjustment force being adjustable independently of the leveler force portion (col. 12, lns. 44-46), such that a combined packer force equal to a sum of the packer force portion and the packer adjustment force is adjustable independent of the leveler force portion, as per claim 1.  

Dependent Claims 2, 4, 7, 9-11, 13-18: Hansen further discloses said primary force (col. 1, ln. 52-col. 2, ln. 3; col. 4, lns. 20-28, 40-42; 48-68; col. 12, lns. 6-10; 25-37) including a down force and a trip force, 
said down force configured to resist upward ground forces (the upwardly vertical vector of counterclockwise forces of the draft links 25, 26 about their front pivots) and said trip force configured to resist rearward ground forces (the rearwardly horizontal vector of counterclockwise forces of the draft links 25, 26 about their front pivots), as per claim 2;
said primary force generator (col. 1, ln. 52-col. 2, ln. 3; col. 4, lns. 20-28, 40-42; 48-68; col. 12, lns. 6-10; 25-37) comprising a hydraulic actuator, as per claim 4;
said packer force adjustment system (col. 12, lns. 44-46) comprising a spring (67) and a spring arm (64), 
said spring applying a spring force to the spring arm, 
said packer (63) being linked to said spring arm such that the spring force is at least in part transferred to the packer to comprise the packer adjustment force, as per claim 7;
said dispenser (44, 90) presenting an aftmost dispenser margin (the rearmost edge of 90 seen in Fig. 5), 
said leveler (101) including a cleaning portion (the forwardmost edge of 101) that extends forward of the aftmost dispenser margin (as seen in Fig. 5), 
said leveler force portion (the force directed to 45/101) being sufficient to enable cleaning of the dispenser by the leveler, as per claim 9;
said leveler (101) additionally configured as a depth gauge to control trench depth (via adjustment of 47 at 48, col. 6, lns. 2-13), as per claim 10;
said leveler (101) comprising a wheel (see Fig. 5), 
said leveler force portion (the force directed to 45/101) facilitating transmission of a positive rotational drive force from the soil to the wheel, such that cleaning of the dispenser (44, 90, col. 9, lns. 3-6) by the wheel is facilitated, as per claim 11;
a shank (39), 
said opener (89) and said dispenser (90, 44) being fixed to said shank, as per claim 13;
said opener (89) being at least in part integrally formed (vit bolts shown in the figures) with said shank (39), as per claim 14;
said opener (89) comprising a hoe including an edge configured to at least in part create the trench (col. 8, lns. 19-25), as per claim 15;
said dispenser (44, 90) comprising a boot (90) configured for fluid communication with a source (42) of the matter, as per claim 16;
said boot (90) being mounted adjacent the opener (89), as per claim 17;
said packer (63) comprising a rotatable wheel, as per claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen.

Dependent Claim 3: Hansen further discloses said trip force including an opener trip force (the portion of the rearwardly horizontal vector of counterclockwise forces of the draft links 25, 26 about their front pivots countering the opener 89) configured to resist rearward ground forces applied to the opener (89), as per claim 3. However, Hansen fails to specifically disclose said packer force portion being about one third of the opener trip force, as per claim 3.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a packer force portion about one third of the opener trip force, as per claim 3, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

	


Dependent Claims 5-6: The device is disclosed as applied above. However, Hansen fails to disclose said primary force generator configured to generate a pressure between about 500 psi and about 1200 psi during operation of the seeder, as per claim 5;
said combined packer force being between about 100 lb and about 200 lb during operation of the seeder, as per claim 6.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate a pressure between about 500-1200 psi by the primary force generator, as per claim 5, and to provide a combined packer force between about 100-200lbs, as per claim 6, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

	
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Janelle et al. 5,724,902.

Dependent Claim 8: While Hansen discloses a packer force adjustment system (col. 12, lns. 44-46) with a spring (67), Hansen fails to disclose the specifics comprising:
said spring having a length extending along a spring axis, 
said force adjustment system further comprising a spring adjustment nut, 
rotation of said spring adjustment nut varying the length of the spring and thereby adjusting the spring force, as per claim 8.
Janelle discloses a similar agricultural device, said spring (40) having a length extending along a spring axis (defined through 42), 
said force adjustment system further comprising a spring adjustment nut (46), 
rotation of said spring adjustment nut varying the length of the spring and thereby adjusting the spring force (col. 6, lns. 50-57), as per claim 8.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the spring adjustment details of Janelle on the device of Hansen in order to allow for an operator to adjust to an appropriate pressure as per seeding and soil conditions. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Freed 8,939,095.

Dependent Claim 12: The device is disclosed as applied above. However, Hansen fails to disclose said leveler wheel being a crumbler wheel including a rim and a plurality of teeth extending from the rim, as per claim 12.
	Freed discloses a similar leveler wheel (22) in the form of a crumbler wheel including a rim and a plurality of teeth extending from the rim (as seen in the figures), as per claim 12, and teaches that this type of wheel is equally interchangeable with straight or concave discs (col. 5, ln. 63-col. 6, ln. 2) like those disclosed by Hansen. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the crumbler wheel of Freed for the discs of Hansen since both devices discloses these wheels for throwing soil over planted seed prior to a packer or press wheel and such a predictable result would be achieved. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Silver 1,721,716.

Dependent Claim 19: The device is disclosed as applied above. However, Hansen fails to disclose said packer being mounted to said spring arm via a caster such that the packer is pivotable about an axis generally orthogonal the forward direction, as per claim 19.
Silver discloses a similar device with said packer (157) being mounted to said arm via a caster (at 150) such that the packer is pivotable about an axis generally orthogonal the forward direction, as per claim 19.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the caster wheel functionality of Silver for the packer wheel of Hansen in order to provide automatic following of the wheel to where seed has been dropped. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Deckler 5,697,455.

Dependent Claim 20: The device is disclosed as applied above. Hansen further discloses wherein said leveler (101) has a vertical adjustment assembly (47, 48) and is additionally configured as a depth gauge to control trench depth (as adjusted at 47, 48 and as seen in Fig. 5), as per claim 20.
However, Hansen fails to disclose said row unit further comprising a depth adjustment cam, 
said depth adjustment cam facilitating vertical adjustment of the leveler, as per claim 20.
Deckler discloses a similar row unit further comprising a depth adjustment cam (22), 
said depth adjustment cam facilitating vertical adjustment of the tool (22), as per claim 20. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the cam height adjustment of Deckler for the height adjustment of Hansen since both references disclose soil working devices that are height adjustable and such a predictable result would be achieved. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        August 25, 2022